Case 1:17-cr-00101-LEK Document 361 Filed 10/26/18 Page 1 of 2      PageID #: 3389




   LARS ROBERT ISAACSON
   Hawaii Bar #5314
   1100 Alakea Street, 20 Floor
                         th



   Honolulu, Hawai’i 96813
   Phone: 808-497-3811
   Fax: 866-616-2132
   Standby Attorney for Defendant ANTHONY T. WILLIAMS

                      IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF HAWAI’I


   UNITED STATES OF AMERICA,             CR. NO. 17-00101 JEK

         Plaintiff,                      MOTION FOR ORDER OF
                                         CONTEMPT AGAINST THE
         v.                              BROWARD COUNTY (FL)
                                         SHERIFF’S OFFICE;
                                         DECLARATION OF COUNSEL;
   ANTHONY T. WILLIAMS,                  EXHIBITS “A” - “F;”
                                         CERTIFICATE OF SERVICE
         Defendant.


     MOTION FOR ORDER OF CONTEMPT AGAINST THE BROWARD
                 COUNTY (FL) SHERIFF’S OFFICE

   Comes now, the Defendant Anthony T. Williams, by and through his

   standby counsel, Lars Robert Isaacson, Esq., and hereby moves this court to

   issue an order for order of contempt as detailed in the attached Declaration

   of Counsel and Exhibits “A” to “F.”
Case 1:17-cr-00101-LEK Document 361 Filed 10/26/18 Page 2 of 2   PageID #: 3390




      Dated: October 26, 2018



                                       /s/ Lars Isaacson
                                 LARS ROBERT ISAACSON
                                 Standby Attorney for
                                 Defendant Anthony T. Williams
